                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JIMMY BALDWIN,

          Plaintiff,                                                      ORDER
    v.
                                                                  Case No. 18-cv-872-jdp
 RICK RAEMISCH, et al.                                              App. No. 19-1303

          Defendants.


         As directed by this court’s order of March 5, 2019, plaintiff Jimmy Baldwin has

submitted a certified trust fund account statement. Accordingly, the court must determine

whether plaintiff qualifies for indigent status for the purpose of proceeding on appeal without

prepayment of the $505.00 fee and, if so, what amount must be assessed as an initial partial

payment of the appeal fee under the 1996 Prisoner Litigation Reform Act. In the March 5,

2019 order, this court found that plaintiff’s appeal is not taken in bad faith, and that plaintiff

is not barred by the three strikes provision of 28 U.S.C. § 1915(g) from proceeding with this

appeal without prepayment of the entire fee.

         From the trust fund account statement that plaintiff submitted, I conclude that plaintiff

qualifies for indigent status.    Further, I calculate plaintiff’s initial partial payment of the

$505.00 fee for filing the appeal to be $89.69. Plaintiff must submit this amount on or before

March 28, 2019.

         If the balance in plaintiff’s regular account is not sufficient to make the initial partial

appeal payment, arrangements will have to be made by plaintiff with prison authorities to pay

some or all of the fee from plaintiff’s release account. The only amount plaintiff must pay at

this time is the $89.69 initial partial appeal payment. Before prison authorities take any
portion from plaintiff’s release account, they may first take from plaintiff’s regular account

whatever amount up to the full amount, is owed.




                                             ORDER

       IT IS ORDERED that plaintiff Jimmy Baldwin’s request to proceed without

prepayment of the $505.00 appeal fee is GRANTED. Plaintiff may have until March 28, 2019,

in which to submit a check or money order made payable to the clerk of court in the amount

$89.69. If, by March 28, 2019, plaintiff fails to pay the initial partial appeal payment, or show

cause for failure to do so, then I will advise the court of appeals of plaintiff’s noncompliance in

paying the assessment so that it may take whatever steps it deems appropriate with respect to

this appeal.

       Further, the clerk of court is requested to insure that the court’s financial records reflect

plaintiff’s obligation to pay the $89.69 initial partial appeal payment and the remainder of the

$505.00 appeal fee.




               Entered this 7th day of March, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                2
